                                          Case 4:20-cv-07201-JSW Document 27 Filed 04/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     YUNTEK INTERNATIONAL, INC.,                       Case No. 20-cv-07201-JSW
                                                           Plaintiff,
                                  12
Northern District of California




                                                                                           ORDER SETTINE PRETRIAL AND
 United States District Court




                                                     v.                                    TRIAL DATES, VACATING CASE
                                  13
                                                                                           MANAGEMENT CONFERENCE, AND
                                  14     XIAMEN JXD ELECTRONIC                             REFERRING MATTER TO
                                         COMMERCE CO., LTD., et al.,                       MAGISTRATE JUDGE TO CONDUCT
                                  15                                                       SETTLEMENT CONFERENCE
                                                           Defendants.
                                                                                           Re: Dkt. No. 24
                                  16

                                  17
                                                This matter is scheduled for an initial case management conference on Friday, April 16,
                                  18
                                       2021. The Court has received and considered the parties’ joint case management conference
                                  19
                                       statement, and it HEREBY VACATES the case management conference. IT IS HEREBY
                                  20
                                       ORDERED that the pretrial dates proposed jointly by the parties in their case management
                                  21
                                       statement on pages 6-7 are adopted through the end of 2021, except as expressly modified by this
                                  22
                                       Order.
                                  23
                                                It is FURTHER ORDERED as follows:
                                  24
                                                A.        DATES
                                  25
                                                Date to Complete ADR:                July 9, 2021
                                  26
                                                Markman Hearing:                     October 7, 2021 at 2:00 p.m.
                                  27

                                  28
                                          Case 4:20-cv-07201-JSW Document 27 Filed 04/12/21 Page 2 of 3




                                   1          The Court shall set a case management conference in its Markman order and set trial and

                                   2   pretrial dates. It is FURTHER ORDERED the parties shall follow this Court’s Guidelines for

                                   3   Civil Jury Trials, which sets forth the deadlines for all pretrial filings, including the exchange of

                                   4   and filing of motions in limine.

                                   5          The parties are reminded that each side shall each be allowed to file ONE motion for

                                   6   summary judgment. Defendants shall coordinate their briefing and may request an extension of

                                   7   pages, if necessary. Should the parties file cross-motions for summary judgment, they shall meet

                                   8   and confer to determine the order of filing and only submit four briefs to the Court for its review:

                                   9               1. Opening summary judgment motion;

                                  10               2. Opposition and cross-motion;

                                  11               3. Reply to motion and opposition to cross-motion;

                                  12               4. Reply to cross-motion (filed at least TWO WEEKS prior to hearing).
Northern District of California
 United States District Court




                                  13          B.      DISCOVERY

                                  14          The parties are reminded that a failure voluntarily to disclose information pursuant to

                                  15   Federal Rule of Civil Procedure 26(a) or to supplement disclosures or discovery responses

                                  16   pursuant to Rule 26(e) may result in exclusionary sanctions. Thirty days prior to the close of

                                  17   nonexpert discovery, lead counsel for each party shall serve and file a certification that all

                                  18   supplementation has been completed.

                                  19          If the parties have discovery disputes, they shall follow the procedures set forth in this

                                  20   Court’s Civil Standing Orders. The Court reserves the right to refer discovery disputes to a

                                  21   randomly assigned Magistrate Judge.

                                  22          C.      PROCEDURE FOR AMENDING THIS ORDER

                                  23          No provision of this order may be changed except by written order of this Court upon its

                                  24   own motion or upon motion of one or more parties made pursuant to Civil Local Rule 7-1 upon a

                                  25   showing of very good cause. A motion may take the form of a stipulation and proposed order

                                  26   pursuant to Civil Local Rule. 7-1(a)(5) and Civil Local Rule 7-12, but the parties may not modify

                                  27   the pretrial schedule by stipulation without a Court order. If the modification sought is an

                                  28   extension of a deadline contained herein, the motion must be brought before expiration of that
                                                                                          2
                                          Case 4:20-cv-07201-JSW Document 27 Filed 04/12/21 Page 3 of 3




                                   1   deadline. A conflict with a court date set after the date of this order does not constitute good

                                   2   cause. The parties are advised that if they stipulate to a change in the discovery schedule, they do

                                   3   so at their own risk.

                                   4          D.      ALTERNATIVE DISPUTE RESOLUTION

                                   5          The parties are HEREBY REFERRED to a randomly-assigned Magistrate Judge to

                                   6   conduct a settlement conference to be completed, if possible, by no later than July 9, 2021.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 12, 2021

                                   9                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
